DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a control circuit that includes: a set of inputs…; and an output…” in Lines 12-15, however, Lines 2-4 discloses “a butterfly network that includes: a set of inputs; a set of outputs”. The Examiner points out that it is confusing if the same inputs and output for the control circuit is the same as the inputs and outputs of the butterfly network.

Claim 2 states “a multiplexer that includes an output…” in Line 10, however, Lines 4-6 discloses “a set of outputs”. The Examiner points out that it is confusing if the same output for the multiplexer is the same as the outputs of the butterfly network.

Claim 5 states “a control circuit that includes: a set of inputs…; and an output…” in Lines 12-15, however, Lines 2-4 discloses “a butterfly network that includes: a set of inputs; a set of outputs”. The Examiner points out that it is confusing if the same inputs and output for the control circuit is the same as the inputs and outputs of the butterfly network.

Claims 3, 4 and 6-8 are further rejected based on their dependency of independent claim 1.

Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		a. Robinson et al. (US Patent No. 10,846,089 B2 hereinafter “Robinson”) discloses a binary logic circuit for manipulating an input binary string includes a first stage of a first group of multiplexers arranged to select respective portions of an input binary string and configured to receive a respective first control. A second stage is included in which a plurality of a second group of multiplexers is arranged to select respective portions of the input binary string and configured to receive a respective second control signal. The control signals are provided such that each multiplexer of a second group is configured to select a respective second portion of the first binary string. Control circuitry is configured to generate the first and second control signals such that two or more of the first groups and/or two or more of the second groups of multiplexers are independently controllable.

Allowable Subject Matter
7.	Claims 1-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the bus interconnection system assigns an identification symbol to each of the plurality of destination nodes, and adds a destination identification symbol to data sent to the slave nodes by the at least one master node through the at least one first order switch node; wherein, in response to the at least one first order switch node receiving the data, the at least one first order switch node updates the destination identification symbol of the data according to a payload of the data, and in response to one of the plurality of destination nodes receiving the data, the one of the plurality of destination nodes determines whether or not a bad routing occurs by checking whether or not the destination identification symbol of the data is equal to the identification symbol assigned to the one of the plurality of destination nodes that receives the data”, in combination with other recited limitations in independent claim 1.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a device comprising: a network that includes:… a first set of 2:1 multiplexers coupled to the set of inputs that each include: a first data input coupled to a first respective input of the set of inputs of the network; a second data input coupled to a second respective input of the set of inputs of the network; a control input coupled to receive a first control signal; and an output; and a second set of 2:1 multiplexers coupled between the first set of 2:1 multiplexers and the set of outputs of the network that each include: a first data input coupled to a first respective output of the first set of 2:1 multiplexers; a second data input coupled to a second respective output of the first set of 2:1 multiplexers; a control input coupled to receive a second control signal; and an output; and a first control circuit that includes an output coupled to the control input of each multiplexer of the first set of 2:1 multiplexers, wherein the first control circuit is configured to selectably provide the first control signal to the control input of each multiplexer based on a single transformation of a plurality of transformations or on a combination of the plurality of transformations; and a second control circuit that includes an output coupled to the control input of each multiplexer of the second set of 2:1 multiplexers, wherein the second control circuit is configured to selectably provide the second control signal to the control input of each multiplexer based on a single transformation of the plurality of transformations or on a combination of the plurality of transformations”, in combination with other recited limitations in independent claim 16.
Dependent claims 2-8 would be allowable based on their dependencies of independent claim 1.

8.	Claims 9-17 are allowed.
The following is a statement of reasons for allowance:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a butterfly network that includes a plurality of sets of multiplexers coupled in layers, wherein for each of the layers, each multiplexer in a respective set of multiplexers includes a control input coupled to receive a respective control signal common to the respective layer; and for each the layers, a respective control circuit that includes an output coupled to the control input of each multiplexer in the respective set of multiplexers to provide the respective control signal, wherein the respective control circuit is configured to selectably provide the respective control signal based on a pattern for a single transformation of a plurality of transformations or on patterns for a combination of the plurality of transformations”, in combination with other recited limitations in independent claim 9.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a device comprising: a network that includes:… a first set of 2:1 multiplexers coupled to the set of inputs that each include: a first data input coupled to a first respective input of the set of inputs of the network; a second data input coupled to a second respective input of the set of inputs of the network; a control input coupled to receive a first control signal; and an output; and a second set of 2:1 multiplexers coupled between the first set of 2:1 multiplexers and the set of outputs of the network that each include: a first data input coupled to a first respective output of the first set of 2:1 multiplexers; a second data input coupled to a second respective output of the first set of 2:1 multiplexers; a control input coupled to receive a second control signal; and an output; and a first control circuit that includes an output coupled to the control input of each multiplexer of the first set of 2:1 multiplexers, wherein the first control circuit is configured to selectably provide the first control signal to the control input of each multiplexer based on a single transformation of a plurality of transformations or on a combination of the plurality of transformations; and a second control circuit that includes an output coupled to the control input of each multiplexer of the second set of 2:1 multiplexers, wherein the second control circuit is configured to selectably provide the second control signal to the control input of each multiplexer based on a single transformation of the plurality of transformations or on a combination of the plurality of transformations”, in combination with other recited limitations in independent claim 16.
Dependent claims 10-15 and 17 would be allowable based on their dependency of independent claims 9 and 16.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181